In an action to foreclose a mechanic’s lien, the appeal, as limited by appellant’s brief, is from so much of an order as granted the respondent’s motion for judgment on the pleadings dismissing the complaint as to it (Rules Civ. Prac., rule 112) upon the grounds (1) that respondent was not a party to the improvement contract made by its tenants and the appellant for the construction of a diner, (2) that respondent *1021was divested of ownership of the premises prior to the date on which appellant completed its work, filed its mechanic’s lien or commenced this action, and (3) that appellant was not a third-party beneficiary of any contractual undertaking made by the respondent either in its deed of conveyance of the premises or in the lease to its tenants. Order insofar as appealed from unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.